Two reasons appear why the record in this case presents no question for review.
First. The errors assigned in the main require an examination of the evidence introduced at the trial in the court below. The case-made contains no recital that it contains "all the evidence" introduced at the trial, and an examination of it shows affirmatively that it does not contain all the evidence. It appears that a certain written statement of account and certain time checks that were material in establishing the amount of the plaintiff's claim, and which were introduced in evidence, have not been incorporated in the case-made.Waltham Piano Co. v. Wolcott, 38 Okla. 770, 135 P. 339.
Second. The case-made is not sufficiently authenticated. The certificate of the trial judge to the case-made bears date of April 20, 1911; but the seal of the court is not attached thereto, nor does it appear that the case-made was filed with the papers in the case, as required by section 5242, Rev. Laws 1910. Stallard v. Knapp, 9 Okla. 591, 60 P. 234; Marple v.Farmers'   Merchants' Bank, 28 Okla. 810, 115 P. 1124; Brookset al. v. United Mine Workers of America, 36 Okla. 109,128 P. 236; Oklahoma City v. McKean, 39 Okla. 300, 135 P. 19.
It follows that the appeal should be dismissed.
By the Court: It is so ordered.